DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-7) in the reply filed on 9 August 2021 is acknowledged.  The traversal is on the ground(s) that the restricted inventions are not independent inventions and that examination of both claimed invention together would not present a serous burden on the U.S. Patent and Trademark Office. This is not found persuasive because the issue as to the meaning and intent regarding "independent and distinct" as used in 35 U.S.C 121 and 37 CFR 1.41 has been adequately addressed in MPEP §802.01. Therein, it is stated that the legislative intent was to maintain the substantive law on the subject of restriction practice prior to enactment of 35 USC 121. Such practice permitted restriction between distinct, albeit dependent inventions. If the intent had been otherwise, then only the term "independent" would have been used. Thus, restriction between the distinct inventions set forth in this application is proper even though these inventions are clearly related. 
With regard to applicants allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of both the invention would be coextensive. However, the issues raised in the examination of apparatus claims are divergent from those raised in the examination of process claims. Further, while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical. Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities: 
Page 7 Line 10 through Page 8 Line 8 – The specification is referencing Figures 1 and 2 but mentions reference numbers 10 and 11, which are not shown in these Figures. These reference numbers are shown in Figures 3 and 4. For improved clarity, reference numbers 10 and 11 may be added to Figures 1 and/or 2 (if applicable) or mention to Figures 3 and/or 4 may be incorporated in this portion of the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwatsu (US 20160291376 A1).
Regarding Claim 1, Iwatsu discloses a method for manufacturing an irregular shaped display panel (paragraph 0036), the irregular shaped display panel comprising a display area (Fig. 1A, reference item 102) and a non-display area surrounding the display area (Fig. 1A, reference item 104). The method disclosed by Iwatsu comprises determining, based on the irregular shaped region on the display panel, boundary pixel units located on a boundary of the irregular shaped region (paragraphs 0031-0034); dividing each boundary pixel unit into at least two pixel division units such that each of the at least two pixel division units comprises parts of all sub-pixels of the boundary pixel unit (paragraphs 0031-0035); and determining whether a ratio of an area of each pixel division unit outside the display area to an area of the entire pixel 
Regarding Claim 2, Iwatsu discloses a method wherein each boundary pixel unit comprises a red sub-pixel, a green sub-pixel, and a blue sub-pixel (paragraph 0090). Iwatsu also discloses that each pixel division unit of the boundary pixel unit comprises parts of the red, green, and blue sub-pixels (paragraphs 0099-0111).
Regarding Claim 3, Iwatsu discloses a method wherein when the ratio of the area of each pixel division unit outside the display area to the area of the entire pixel division unit is greater than or equal to a preset value, the shading process is performed on the pixel division unit (paragraphs 0037-0041). The instant application sets this preset value to 50%, whereas Iwatsu sets this preset value to 37.5% (paragraph 0038). However, the method disclosed in Iwatsu involves multiple divisions with varying extents of shading. In some embodiments of Iwatsu’s method, there could be a single division wherein the shading process is performed when the aforementioned ratio is greater than or equal to 50%.
Regarding Claim 4, Iwatsu discloses a method for manufacturing an irregular shaped display panel wherein the step of performing a shading process on the pixel division unit comprises covering the pixel division unit with a black opaque material (see “light shielding layer” in paragraph 0072).
Regarding Claim 5, Iwatsu discloses a method for manufacturing an irregular shaped display panel wherein each boundary pixel unit is equally divided into two or four pixel division units (paragraphs 0031-0035 and paragraph 0043).
Regarding Claim 6, Iwatsu discloses a method for manufacturing an irregular shaped display panel wherein the step of determining whether a ratio of an area of each pixel division unit outside the display area to an area of the entire pixel division unit is greater than or equal to a preset value comprises identifying positions and the number of the at least two pixel division units of each boundary pixel unit (the use of virtual edge curve V1 described in paragraphs 
Regarding Claim 7, Iwatsu does not explicitly disclose a method for manufacturing an irregular shaped display panel, wherein each boundary pixel unit is equally divided into two pixel division units or four pixel division units having a same area. However, Iwatsu does state that the pixels can be classified into various amounts of brightness levels (paragraph 0043) with a lack of specificity towards the dimensions of the regions housing said brightness levels. As such, it would be possible for the method disclosed in Iwatsu do have an embodiment in which two or four pixel division units exist, wherein these pixel division units have the same area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JAYSON D COSGROVE/Examiner, Art Unit 1737                        

/PETER L VAJDA/Primary Examiner, Art Unit 1737
11/15/2021